DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/24/2021.
Response to Arguments 
In the instant Amendment, claims 1-3, 7-9, 12, 15-17 and 19 have been amended. 
Applicant’s arguments on 09/24/2021, see page 9, with respects to claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 12-13, 15, 19 and 20 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over Noh et al. (U.S 2019/0246412) in view of Kim et al. (U.S 2019/0342915).
For claim 1: 
Noh discloses a method of wireless communication at a user equipment (UE) (see Noh, figure 8), the method comprising: 
receiving, from a base station (BS), a channel occupancy information for a channel occupancy that is initiated by the BS (see Noh, at least paragraph [0370]; base station that initiates a DL transmission based on a type B multi-carrier LBT that obtains an MCOT may share channel occupancy with a user equipment on all carriers that have completed the type B LBT); and 
performing a type of channel access procedure for an uplink (UL) transmission to the BS based (see Noh, at least paragraph [0129]-[0131]; [0264]; [0014]; a method for performing LBT used by terminal(s) in a transmission of uplink traffic corresponding to an uplink grant, an LBT scheme performed when an uplink grant is transmitted may be performed or a cat-4 LBT (hereinafter, referred to as type 1 channel access) may be performed when transmitting uplink traffic outside the MCOT secured when the uplink grant is transmitted) on whether the UL transmission being scheduled within the channel occupancy that is initiated by the BS (see Noh, at least paragraph [0131]; the base station may inform the terminal of either type 1 channel access or type 2 channel access through the uplink grant. In this case, the type 1 channel access denotes Cat-4 LBT and type 2 channel access denotes Cat-2 LBT or 25 us LBT).
Noh does not explicitly disclose whether the UL transmission being scheduled within the channel occupancy that is initiated by the BS.
(see Kim, at least paragraph [0153] - [0162]; also see [0163]-[0179]; [0191]; [0051]; [0063];[0064]) and an LTE transmission node ( e.g., a base station) to operate in LAA Scell(s) corresponding to an unlicensed band cell for DL transmission, it may initiate a channel access procedure (CAP) (see Kim, at least paragraph [0130] ;[0157]; a UE occupies a channel on an unlicensed band by performing LBT and the N number of subframes contiguous from an nth subframe (SF #n) at which UL transmission starts are scheduled to the UE, and [0170]; eNB corresponds to a subframe or a plurality of subframes. If a unit of scheduling performed by the eNB corresponds to a plurality of subframes, the maximum number of contiguous
subframes capable of being scheduled by the eNB can be configured by a specific value; and [0253]-[0281]; if LBT 1 is signaled via a UL grant, the UE is able to recognize that UL scheduling corresponding to the UL grant is included in the DL MCOT). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a technique as taught by Kim where the UL transmission being scheduled within the channel occupancy that is initiated by the BS. The motivation for doing this is to provide a system networks can can perform LBT with an LBT type determined to be performed in MCOT rather than an LBT type indicated by the received LBT-related information.
For claims 2, 9: 
In addition to rejection in claim 2, Noh-Kim further disclose wherein the performing comprises: 
(see Noh, at least paragraph [0131]; the base station may inform the terminal of either type 1 channel access or type 2 channel access through the uplink grant. In this case, the type 1 channel access denotes Cat-4 LBT and type 2 channel access denotes Cat-2 LBT or 25 us LBT); 
performing a first type of channel access procedure when the UL transmission is determined not to be scheduled within the channel occupancy that is initiated by the BS (see Kim, at least paragraph [0258]; the eNB schedules SF #n+4, the eNB may not allow an LBT parameter capable of being applied within the DL MCOT to be signaled to the UE; [0264]; [0267]; an eNB can signal information on whether or not UL scheduling for a specific subframe is included in DL MCOT to a UE via a combination with an LBT parameter), the first type of channel access procedure being indicated in a downlink grant scheduling the UL transmission (see Kim, at least paragraph [0264]; if LBT 1 is signaled via a UL grant, the UE is able to recognize that UL scheduling corresponding to the UL grant is included in the DL MCOT); and 
performing a second type of channel access procedure when the UL transmission is determined to be scheduled within the channel occupancy that is initiated by the BS (see Kim, at least paragraph [0267]; if the LBT_1 for SF #n+4 is failed, the UE #2 performs the LBT_2 in the SF #n+5 to transmit data in the SF #+5). The motivation for doing this is to provide a system networks can perform LBT with an LBT type determined to be performed in MCOT rather than an LBT type indicated by the received LBT-related information. 
For claims 4, 11 and 18: 
In addition to rejection in claims 4, 11 and 18, Noh-Kim further discloses wherein the first type of channel access procedure and the second type of channel (see Nod, at least paragraph [0314]; a case of indicating UL LBT type that may be the same or different for each carrier and different UL subframe, while transmitting UL grant(s) from the same downlink subframes).  
For claims 5, 12 and 19: 
In addition to rejection in claims 7 and 14, Noh-Kim further discloses wherein the DL grant schedules a DL reception (see Noh, at least paragraph [0068]-[0071]; DL grant schedules)  and indicates a timing offset between the DL reception and the UL transmission (see Noh, at least paragraph[0231]; the base station expects the user equipment to transmit the scheduled channel and expects UL reception at the corresponding reception timing or see Kim [0091]; [0210]-[0218]).  
For claims 6, 13 and 20: 
In addition to rejection in claims 6, 13 and 20, Noh-Kim further discloses wherein the UL transmission includes hybrid automatic repeat request-acknowledge (HARQ-ACK) information for the DL reception (see Noh, at least paragraph [0053]; [0134]; [0213]; an uplink scheduling grant, HARQ information, and the like to each user equipment or user equipment group, also see [0059], table 1.  
For claims 7 and 14: 
In addition to rejection in claims 7 and 14, Noh-Kim further discloses wherein the channel occupancy information is carried by downlink control information (DCI) (see Noh, at least paragraph [0044]; [0054]; [0068] receives DCI or see Kim, at least paragraph [0170]; the maximum number of subframes capable of being scheduled by multi-subframe scheduling DCI, also see [0256]; [0389]; [0392]). 
For claim 8: 
For claim 8, claim 8 is directed to an apparatus which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.
For claim 15: 
For claim 15, claim 15 is directed to a non-transitory computer-readable storage medium which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.

Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Nogami et al. (U.S 2017/0289869), described that includes a PDCCH receiver configured to receive a PDCCH with a DCI format and a case when the first channel access is not successful, perform a second channel access before the second PUSCH. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
12/28/2021